Name: Commission Decision No 705/88/ECSC of 17 March 1988 amending Decision No 3483/82/ECSC concerning the requirement for Community undertakings to declare the quantities of certain steel products delivered and amending Decision No 1008/87/ECSC amending, for Spain and Portugal, the questionnaires annexed to Decisions No 3485/85/ECSC and No 3483/82/ECSC
 Type: Decision_ENTSCHEID
 Subject Matter: distributive trades;  Europe;  iron, steel and other metal industries;  documentation
 Date Published: 1988-03-18

 Avis juridique important|31988S0705Commission Decision No 705/88/ECSC of 17 March 1988 amending Decision No 3483/82/ECSC concerning the requirement for Community undertakings to declare the quantities of certain steel products delivered and amending Decision No 1008/87/ECSC amending, for Spain and Portugal, the questionnaires annexed to Decisions No 3485/85/ECSC and No 3483/82/ECSC Official Journal L 072 , 18/03/1988 P. 0027 - 0039*****COMMISSION DECISION No 705/88/ECSC of 17 March 1988 amending Decision No 3483/82/ECSC concerning the requirement for Community undertakings to declare the quantities of certain steel products delivered and amending Decision No 1008/87/ECSC amending, for Spain and Portugal, the questionnaires annexed to Decisions No 3485/85/ECSC and No 3483/82/ECSC THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 47 thereof, Whereas Annexes I and II to Commission Decision No 3483/82/ECSC (1), as last amended by Decision No 1008/87/ECSC (2), should be amended so as to take account of the provisions of Commission Decision No 194/88/ECSC (3); Whereas Annexes III and IV to Decision No 1008/87/ECSC should be amended so as to take account of the provisions of Decision No 194/88/ECSC, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision No 3483/82/ECSC are hereby replaced by Annexes I and II to this Decision. Annexes III and IV to Decision No 1008/87/ECSC are hereby by Annexes III and IV to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1988. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 370, 29. 12. 1982, p. 1. (2) OJ No L 101, 11. 4. 1987, p. 1. (3) OJ No L 25, 29. 1. 1988, p. 1.